Atkinson, J.
Where after final judgment by the court upon an agreed statement of facts, without the intervention of a jury, in a .mandamus case, a motion for new trial is made, and at the hearing a judgment is rendered dismissing the motion, Civil Code § 6153, as construed in Holder v. Jelks, 116 Ga. 134 (42 S. E. 400), and Bacon v. Jones, 116 Ga. 136, 139 (42 S. E. 401), is applicable, and a bill of exceptions- as*442signing error upon sueli judgment should be presented to the trial judge for certificate within 20 days after the ruling complained of. In this case the bill of exceptions was not so presented within 20 days after the ruling complained of; and on motion the writ of error is
No. 386.
December 13, 1917.
Writ of error; from Fulton. Motion to dismiss.
Clifford Wallcer, attorney-general, M. C. Bennet, and. W. W. Dylces, for plaintiffs in error.
J. Caleb Clarice and Harvey Hill, contra.

Dismissed. -


All the Justices concur.